DETAILED ACTION
This Office Action is in response to the application filed on 26 February 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US 2006/0124982 A1; hereinafter Ho).
In regards to claim 2, Ho teaches a device, comprising: 
a semiconductor substrate (320) [0039] of a first conductivity type (evidenced by (355)) [0039]; 
a first doped plate (e.g. central portions of (385) between (342/343)) [0039] of the first conductivity type ([0039]: e.g. N-type) in the semiconductor substrate; 
a first shallow trench isolation (STI) structure (342/343) [0039] in the semiconductor substrate, the first STI structure surrounding the first doped plate (e.g. in figs. 5: (342/343) surrounds portions of (385)); and 
a second doped plate (e.g. (398)) [0040] of the first conductivity type (e.g. n+ in fig. 5(i)) in the semiconductor substrate, the second doped plate surrounding the first STI structure, wherein the first doped plate, the second doped plate, and the first STI structure form a capacitor [0040].
In regards to claim 3, Ho teaches the limitations discussed above in addressing claim 2. Ho further teaches the limitations further comprising a well of a second conductivity type (e.g. p-well (360)) [0039] in the semiconductor substrate, wherein the well comprises a portion under the first doped plate, the first STI structure, and the second doped plate (figs. 5: e.g. p-well exists under portions of the upper portions of (385) and (398)).
In regards to claim 4, Ho teaches the limitations discussed above in addressing claim 3. Ho further teaches the limitations wherein the well isolates the first doped plate from the second doped plate ([0023]: e.g. p-well is an isolating well).
In regards to claim 5, Ho teaches the limitations discussed above in addressing claim 3. Ho further teaches the limitations wherein the well comprises an annular portion surrounding the second doped plate, the first STI structure, and the first doped plate (fig. 5(i): e.g. (350/360)) ([0023], [0039]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho as applied to claim 2 above, in view of Pang et al. (US 2016/0343881 A1; hereinafter Pang).
In regards to claim 6, Ho teaches the limitations discussed above in addressing claim 2. Ho appears to be silent as to, but does not preclude, the limitations wherein the first doped plate is configured to receive a first voltage, and the second doped plate is configured to receive a second voltage higher than the first voltage. Pang teaches the limitations wherein the first doped plate ([0064]: e.g. (GR#1/30)) is configured to receive a first voltage (e.g. (40) is connected to one terminal (80)), and the second doped plate (e.g. (20) is directly under (30), (40), and (60)) is configured to receive a second voltage higher than the first voltage ([0069]: evidenced by the potential). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Pang to tune the electrical characteristics of a device (Pang [0073]).
In regards to claim 7, Ho teaches the limitations discussed above in addressing claim 2. Ho appears to be silent as to, but does not preclude, the limitations further comprising: a first doped region of the first conductivity type at a surface of the first doped plate; and a second doped region of the first conductivity type at a surface of the second doped plate. Pang teaches the limitations further comprising: a first doped region (31) [0073] of the first conductivity type at a surface of the first doped plate; and a second doped region (41) [0076] of the first conductivity type at a surface of the second doped plate. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Pang to tune the electrical characteristics of a device (Pang [0073]).
In regards to claim 9, Ho teaches the limitations discussed above in addressing claim 2. Ho appears to be silent as to, but does not preclude, the limitations further comprising a second STI structure in the semiconductor substrate, the second STI structure surrounding the second doped plate, the first STI structure, and the first doped plate. Pang teaches the limitations further comprising a second STI structure (62) [0063] in the semiconductor substrate (10) [0063], the second STI structure surrounding the second doped plate (40) [0064], the first STI structure (60) [0063], and the first doped plate (30) [0064]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Pang to tune the electrical characteristics of a device (Pang [0073]).
In regards to claim 10, the combination of Ho and Pang teaches the limitations discussed above in addressing claim 9. Pang further teaches the limitations wherein the second STI structure, the second doped plate, and the first STI structure are arranged concentrically with the first doped plate (fig. 2A). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Pang to tune the electrical characteristics of a device (Pang [0073]).
In regards to claim 11, the combination of Ho and Pang teaches the limitations discussed above in addressing claim 9. Pang further teaches the limitations wherein the first doped plate (30) [0064] and the second doped plate (40) [0064] are silicon active areas defined ([0071]: (30) and (40) are from (10) and doped) and isolated by the first STI structure (60) and the second STI structure (62) [0071-0075]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Pang to tune the electrical characteristics of a device (Pang [0073]).
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho as applied to claim 2 above, and further in view of Tee et al. (US 6,319,772 B1; hereinafter Tee).
In regards to claim 12, Ho teaches the limitations discussed above in addressing claim 2. Ho appears to be silent as to, but does not preclude, the limitations further comprising a passive element on the first STI structure. Tee teaches the limitations further comprising a passive element on the first STI structure (fig. 9; col. 5/lns. 45-53). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Tee to increase the density of a memory cell (Tee Abstract).
In regards to claim 13, the combination of Ho and Tee teaches the limitations discussed above in addressing claim 12. Tee further teaches the limitations wherein the passive element comprises a resistor (fig. 9; col. 5/lns. 45-53). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Tee to increase the density of a memory cell (Tee Abstract).
Claim(s) 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Fukushi et al. (US 2005/0195637 A1; hereinafter Fukushi).
In regards to claim 14, Ho teaches a system, comprising: 
a capacitor [0040] which comprises: 
a first doped plate (e.g. central portions of (385) between (342/343)) [0039] in a semiconductor substrate (320) [0039]; 
a first shallow trench isolation (STI) structure (342/343) [0039] in the semiconductor substrate, the first STI structure surrounding the first doped plate (e.g. in figs. 5: (342/343) surrounds portions of (385)); and 
a second doped plate (e.g. (398)) [0040] in the semiconductor substrate, the second doped plate surrounding the first STI structure [0040]. 
Ho appears to be silent as to, but does not preclude, the limitations of a memory device; and a circuit coupled to the memory device and comprising a capacitor. Fukushi teaches the limitations of a memory device [0017]; and a circuit coupled to the memory device and comprising a capacitor [0017]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Fukushi to have the anode terminal and cathode terminal be functionally reversed based on the state of the memory cell (Fukushi [0092]).
In regards to claim 17, the combination of Ho and Fukushi teaches the limitations discussed above in addressing claim 14. Fukushi further teaches the limitations wherein the circuit is configured to apply a voltage to the memory device [0017]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Fukushi to have the anode terminal and cathode terminal be functionally reversed based on the state of the memory cell (Fukushi [0092]).
In regards to claim 18, the combination of Ho and Fukushi teaches the limitations discussed above in addressing claim 17. Fukushi further teaches the limitations wherein to apply the voltage to the memory device, the capacitor is configured to implement voltage boosting [0017]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Fukushi to have the anode terminal and cathode terminal be functionally reversed based on the state of the memory cell (Fukushi [0092]).
In regards to claim 19, the combination of Ho and Fukushi teaches the limitations discussed above in addressing claim 14. Fukushi further teaches the limitations wherein the memory device comprises a three- dimensional (3D) NAND device ([0118]: evidenced by NAND). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Fukushi to have the anode terminal and cathode terminal be functionally reversed based on the state of the memory cell (Fukushi [0092]).
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ho and Fukushi as applied to claim 14 above, and further in view of Tee.
In regards to claim 15, the combination of Ho and Fukushi teaches the limitations discussed above in addressing claim 14. The combination of Ho and Fukushi appears to be silent as to, but does not preclude, the limitations wherein the circuit further comprises a passive element on the first STI structure. Tee teaches the limitations wherein the circuit further comprises a passive element on the first STI structure (fig. 9; col. 5/lns. 45-53). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Ho and Fukushi with the aforementioned limitations taught by Tee to increase the density of a memory cell (Tee Abstract).
In regards to claim 16, the combination of Ho, Fukushi, and Tee teaches the limitations discussed above in addressing claim 15. Tee further teaches the limitations wherein the passive element comprises a resistor (fig. 9; col. 5/lns. 45-53). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Ho and Fukushi with the aforementioned limitations taught by Tee to increase the density of a memory cell (Tee Abstract).
Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Fukushi, and further in view of Pang.
In regards to claim 20, Ho teaches a method for operating a system, the system comprising, a capacitor [0040] comprising a first doped plate (e.g. central portions of (385) between (342/343)) [0039] in a semiconductor substrate (320) [0039], a first shallow trench isolation (STI) structure (342/343) [0039] in the semiconductor substrate, the first STI structure surrounding the first doped plate (e.g. in figs. 5: (342/343) surrounds portions of (385)), and a second doped plate (e.g. (398)) [0040] in the semiconductor substrate, the second doped plate surrounding the first STI structure [0040]. 
Ho appears to be silent as to, but does not preclude, the limitations of a memory device; and a circuit coupled to the memory device and comprising a capacitor. Fukushi teaches the limitations of a memory device [0017]; and a circuit coupled to the memory device and comprising a capacitor [0017]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Fukushi to have the anode terminal and cathode terminal be functionally reversed based on the state of the memory cell (Fukushi [0092]).
The combination of Ho and Fukushi appears to be silent as to, but does not preclude, the limitations of receiving a first voltage at the first doped plate ([0064]: e.g. (GR#1/30)) of the capacitor to boost a second voltage at the second doped plate of the capacitor ([0069]: evidenced by the potential); and applying the boosted second voltage to the memory device. Pang teaches the limitations of receiving a first voltage at the first doped plate of the capacitor to boost a second voltage at the second doped plate of the capacitor; and applying the boosted second voltage to the memory device [0064-0069]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Ho and Fukushi with the aforementioned limitations taught by Pang to tune the electrical characteristics of a device (Pang [0073]).
In regards to claim 21, the combination of Ho, Fukushi, and Pang teaches the limitations discussed above in addressing claim 20. Pang further teaches the limitations wherein the second voltage is higher than the first voltage ([0069]: evidenced by the potential). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Ho and Fukushi with the aforementioned limitations taught by Pang to tune the electrical characteristics of a device (Pang [0073]).
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812